Citation Nr: 0513111	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-04 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.  

2.	Evaluation of left hand dorsum scar, currently evaluated 
as 0 percent disabling.  

3.	Service connection for back, hip, knee, shoulder, and 
ankle disorders.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from June 1968 to June 1970.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.    


FINDINGS OF FACT

1.	The veteran's PTSD is not productive of total occupational 
and social impairment.  

2.	The veteran's left hand scar is less than six square 
inches in size, and is not productive of limitation of 
function, pain, or instability.  

3.	The veteran's back, hip, knee, and shoulder disorders are 
not related to active service.  

4.	There is no competent medical evidence of record 
supporting the veteran's claim to a current ankle disorder.  


CONCLUSIONS OF LAW

1.	The criteria for a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.	The criteria for a compensable evaluation for the 
veteran's left hand skin disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.71a, 4.118, Diagnostic Codes 5227, 5230, 7802-
7805 (2004).

3.	Orthopedic disorders related to the back, hips, knees, 
shoulder, or ankles were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his PTSD and 
his left hand scar, and service connection for several 
orthopedic disorders.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in August 2002; a Statement of the Case 
issued in January 2003; a Supplemental Statement of the Case 
issued in July 2003; as well as a May 2002 letter by the RO.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In the Supplemental Statement 
of the Case, the RO notified the veteran of all regulations 
pertinent to his PTSD claim, informed him of the reasons for 
the rating increase, and provided him with additional 
opportunity to present evidence and argument for an 
additional increase in rating.  In addition, the RO advised 
the veteran in its May 2002 letter of the respective duties 
of the VA and of the veteran in obtaining that evidence.  
This letter was provided to a veteran before the RO denied 
his claims in August 2002.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (holding that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits).  Therefore, the Board finds that the rating 
decision, the Statement of the Case, the Supplemental 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal.  And the 
veteran was afforded three VA compensation examinations in 
July and August 2002, which appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran claims entitlement to an evaluation in excess of 
70 percent for his service-connected PTSD, a compensable 
evaluation for his service-connected left hand scar, and 
service connection for several orthopedic disorders.  For the 
reasons set forth below, the Board disagrees and finds that 
the evidence of record supports the RO's decision to deny 
these claims.    
The Merits of the Claims for Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

	PTSD

Diagnostic Code (DC) 9411 addresses PTSD.  PTSD is 70 percent 
disabling where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

The medical evidence of record shows that the veteran's 
psychiatric symptoms are serious.  In a July 2002 VA 
compensation examination, the examiner found the veteran's 
PTSD symptoms frequent, severe, and chronic, without 
remission.  The examiner noted that the veteran complains of 
a constant state of high anxiety, severe agitation, 
irritability, fearfulness, depression, panic, sleep 
deprivation, distrust of others, inability to cooperate with 
others, flashbacks, enhanced startle response, a lack of 
interest in sex, fear of socializing with others, and a loss 
of memory.  

But this examiner also described the veteran as competent, 
logical, relevant, sequential, alert, friendly, cooperative, 
with normal rate of speech, satisfactory impulse control, 
adequate judgment, fair insight, good eye contact, and 
without delusions, hallucinations, ritualistic or obsessive 
behavior, or suicidal or homicidal thoughts.  The examiner 
noted that the veteran's hygiene was satisfactory, his 
orientation was good x3, and his memory was grossly intact.  
And other medical evidence of record shows that the veteran 
is currently employed at a local university as a director of 
office services.  He associates with church groups, and is a 
Sunday school teacher for younger parishioners.  He described 
himself as having a gift for being charitable, and enjoys 
helping others to an extent that he believes this is a gift 
that may be a purpose for him in life.  He is close with his 
sisters.  He engages in relevant and logical conversation 
with his therapists, and has been described as pleasant and 
cooperative during one of his sessions.  In an interview in 
June 2003, the examiner stated that he easily established 
rapport with the veteran.      

The evidence of record indicates that the veteran is 
currently engaged in the process of coping with his PTSD.  
The evidence is clear that his current symptoms are severe.  
The record does not show the total occupational and social 
impairment necessary for a 100 percent rating, however.  
Rather, the record shows that the veteran is employable and 
capable of establishing and maintaining relationships.  He 
generally functions well, behaves well, and interrelates with 
others verbally and nonverbally in a constructive and 
productive manner.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321 as the Board cannot conclude that the disability 
picture as to the veteran's PTSD by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment capacity, as to prevent the use of the regular 
rating criteria.

Left Hand Skin Disorder 

The veteran incurred a scar on his left hand during service.  
The RO granted service connection for a skin disorder in 
September 1971 at 0 percent disabling.  In the August 2002 
rating decision, the RO again found the veteran's scar as 0 
percent disabling.  In making this determination, the RO 
relied on Diagnostic Code 7805.  The veteran now claims 
entitlement to a higher disability evaluation due to the pain 
and limitation of motion he claims to experience as a result 
of the scar.      

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  As the veteran filed 
his claim in March 2002, both the old and new regulations 
apply to this matter.  The Board will apply whichever version 
produces the most beneficial evaluation for the veteran.  
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)(where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies).

The Board will consider for application in this matter DCs 
7801 through 7805.  These code provisions potentially apply 
to the veteran's left hand skin disorder.    

According to the Rating Schedule in effect prior to August 
2002, a 10 percent evaluation was warranted under DCs 7801 
and 7802 where third-degree burns caused a scar.  Diagnostic 
Code 7803 provided a 10 percent evaluation if a superficial 
scar was poorly nourished with repeated ulceration.  DC 7804 
provided a 10 percent evaluation for superficial scars that 
were tender and painful on objective demonstration.  Under DC 
7805, other scars were to be rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118 (2002).

According to the revised Rating Schedule, a 10 percent 
evaluation is due under DC 7801 where a scar (if not on the 
head, face, or neck) is deep or limits motion, and is at 
least 6 square inches in size.  Under DC 7802, a 10 percent 
evaluation is warranted where a scar (if not on the head, 
face, or neck) is superficial, does not cause limitation of 
motion, and is at least 144 square inches in size.  
Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  Under DC 7804, a 10 
percent rating is warranted for scars that are superficial 
and painful on examination.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Under DC 7805, other scars 
are to be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118 (2004).

In July 2002, the veteran underwent a VA compensation 
examination for his left hand.  The examiner reported that 
the veteran complained of numbness on the lateral edge of his 
fifth digit, and also claimed to have difficulty closing his 
hand completely.  

The examiner found the veteran with a 7cm depressed 
hypopigmented atrophic scar with some traintracking on the 
left dorsum hand.  The examiner found no ulceration, 
exfoliation, or crusting of the scar, and no systemic or 
nervous manifestations.  The examiner also found that the 
veteran was not under treatment for his disorder.  

The Board finds that this evidence indicates that the 
veteran's scar is healed, stable, painless, and though deep, 
is less than 6 square inches in size.  The examiner's 
findings, along with the absence of evidence showing 
otherwise, have guided the Board's decision in this regard.  
The old or revised DCs 7801 through 7804 do not apply 
therefore.  

The Board finds however that given the veteran's uncontested 
claims to limitation of motion in his left fifth digit 
(little finger), the Board must consider whether a 
compensable rating is due under the old and revised Rating 
Schedule for limitation of function for the fifth digit.  
Under the Rating Schedule in effect prior to August 2002, DC 
5227 addressed limitation of motion for individual digits 
with ankylosis.  Thereunder, only a noncompensable evaluation 
is due for limitation of motion of the fifth digit.  38 
C.F.R. §  4.71a, Diagnostic Code 5227 (2002).  So, even if 
the veteran showed ankylosis in his fifth digit, which is not 
shown here, a 0 percent rating would be warranted.  Under the 
new Rating Schedule, DCs 5227 and 5230 address limited motion 
of individual digits.  As with the older Rating Schedule, 
only a noncompensable rating is warranted under these 
provisions for ankylosis or any type of limitation of motion 
of the fifth digit.  38 C.F.R. §  4.71a, Diagnostic Codes 
5227, 5230 (2004).

Hence, the competent evidence of record indicates that the 
veteran's left hand scar is not productive of symptoms that 
warrant a compensable disability evaluation.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an increased 
evaluation.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53.  

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321 as the Board cannot conclude that the disability 
picture as to the veteran's PTSD by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment capacity, as to prevent the use of the regular 
rating criteria.

The Merits of the Claim for Service Connection

The veteran claims service connection for back, hip, knee, 
shoulder, and ankle disorders.  He claims that he incurred 
these disorders in Vietnam as a result of jumping from 
helicopters, running and falling, and carrying heavy loads 
such as backpacks and machine guns.     

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

As the evidence indicates that the veteran encountered combat 
in Vietnam, the Board must also consider 38 U.S.C.A. § 
1154(b) in its determination.  This statute provides that, in 
the case of any veteran who engaged in combat with the enemy 
in active service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b).  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
Id.

The evidence of record supports the veteran's claim to 
current back, hip, and knee disorders.  In August 2002 VA 
compensation examinations, an examiner found degenerative 
joint disease of the lumbar spine, the hips, and the knees.  
This examiner found no disorders related to the veteran's 
shoulders or his ankles.  Nevertheless, with the evidence of 
back, hip, and knee disorders, the Board finds the first 
element of Pond satisfied.  Pond, 12 Vet. App. at 346.  

The Board finds that the evidence of record does not support 
the second and third elements of Pond, however.  Pond, 12 
Vet. App. at 346.  As for the second element, there is no 
evidence of record indicating orthopedic injuries or 
disabilities in service or within a year of separation of 
service.  By contrast, the record shows the opposite.  In his 
separation physical examination in May 1970, the veteran 
indicated no disorder or injuries related to his back, hips, 
knees, shoulders, or ankles.  And in an accompanying medical 
report, a medical examiner reinforced the veteran's report of 
sound orthopedic health.  

Moreover, despite filing service connection claims in 1970 
for malaria, hearing loss, and a skin disorder, the veteran 
did not file a service connection claim for his orthopedic 
disorders until March 2002, over 31 years following his 
separation from service.  This omission is strong evidence 
indicating that the veteran did not incur his current 
orthopedic disorders in service, particularly given that the 
earliest evidence of arthritis is found in the August 2002 
examiner's findings.  

As for the third element, the evidence of record contains no 
medical evidence connecting the veteran's current disorders 
with his claimed in-service injuries.  Rather, the evidence 
contains a nexus opinion concluding the opposite.  The August 
2002 examiner stated that it is less likely than not that the 
veteran's present hip, back, and knee disorders are related 
to military service.  

With regard to the veteran's claim to shoulder and ankle 
disorders, the Board notes the following.  First, the record 
is entirely absent of any evidence of an ankle disorder.  In 
fact, the August 2002 examiner found that the veteran did not 
have such a disorder.  The Board states affirmatively, 
therefore, that the evidence of record does not establish a 
current ankle disorder.  Pond, 12 Vet. App. at 346.  Second, 
the August 2002 examiner found that the veteran does not have 
a shoulder disorder either.  But a medical treatment note in 
the record indicates that the veteran underwent shoulder 
surgery in April 2003.  Based on this evidence, the Board 
cannot state affirmatively that the veteran does not have a 
current shoulder disorder.  Pond, 12 Vet. App. at 346.  
Ultimately, however, the Board finds this issue academic.  
Even if the evidence were sufficient to find a current 
shoulder disorder, the veteran's claim would still fall short 
under the second Pond element - the record is absent of 
evidence indicating an in-service injury that would relate to 
a current disorder.  Pond, 12 Vet. App. at 346.  

As the record indicates that the veteran is a combat veteran, 
the Board must now determine whether his service connection 
claim survives under the relaxed evidentiary standards of 38 
U.S.C.A. § 1154(b).  Under 1154(b), the Board may deny the 
veteran's claim only if clear and convincing evidence 
disputes the veteran's claim that his orthopedic disorders 
were incurred in service.  

The Board finds that, when viewed together, the following 
four areas of evidence comprise clear and convincing evidence 
that the veteran's orthopedic disorders are not service 
connected.  First, the August 2002 examiner stated that 
"after extensive review of the veteran's medical records, 
there is no evidence to support any correlation between the 
veteran's hip, knee, and back complaints/conditions and any 
injury sustained during the veteran's military service."  
Second, the veteran's separation physical examination reports 
are negative for orthopedic injuries or disorders.  Third, 
the veteran did not file a service connection claim for 
orthopedic disorders until over 31 years after leaving 
service, even though he presumably knew of his eligibility 
for such compensation - he filed three other service 
connection claims soon after separation in 1970.  And fourth, 
the earliest evidence of orthopedic disability of any sort is 
found in the August 2002 compensation examination report.  
Combined, this evidence clearly and convincingly demonstrates 
to the Board that the veteran did not develop his orthopedic 
disorders until many years after separation from service.  

Hence, the Board find that service connection cannot be 
granted for the veteran's orthopedic disorders under Pond or 
under 38 U.S.C.A. § 1154(b).    
ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.    

Entitlement to a compensable evaluation for the veteran's 
left hand skin disorder is denied.
 
Service connection for back, hip, knee, shoulder, and ankle 
disorders is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


